Carr and Leftin shared a house, and sometimes a truck. Only when Carr wrecked the truck did that become a problem.
Leftin now says that Carr did not have permission to take the truck. Methinks that is in retrospect — why else would someone leave the keys hanging in a common area? That by itself would usually be sufficient to create reasonable doubt — who leaves keys hanging outside an apartmentunless for others' use?
Leftin even dropped the charges when he found out that it was Carr who had the truck. He then refiled criminal charges when he and Carr could not agree on the amount of damages. Leftin even testified that money was why he refiled the case. That sounds a lot like a civil case. The criminal law should not be so used.
But the problem for Carr is that he was drunk. Even if he had standing permission to use the truck, it is difficult to believe that he could have thought that he had permission to drive it drunk. Although Carr testified that he did not actually drive the truck, he also said that he did not "recall" how it ended up in an impound lot in Butler County. Even keys hanging in a common area do not create reasonable doubt on whether Carr could borrow the truck while in whatever condition that he would not recall where the truck went.